IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40432

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 651
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 30, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TONY MARK DRYDEN,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of five years, with two and one half
       years determinate, for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Tony    Mark    Dryden    pled   guilty   to   possession   of   a   controlled   substance
(methamphetamine), Idaho Code § 37-2732(c)(1). The district court sentenced Dryden to a
unified term of five years, with two and one half years determinate. Dryden filed an Idaho
Criminal Rule 35 motion for reduction of his sentence, which the district court denied. Dryden
appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dryden’s judgment of conviction and sentence are affirmed.




                                                   2